Citation Nr: 9914914	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  94-21 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel



INTRODUCTION


The veteran had active military service from March 1967 to 
April 1969.

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a November 1992 rating 
decision in which the RO denied the veteran's claim for an 
increased rating for service-connected PTSD, then evaluated 
as 50 percent disabling.  The veteran filed an NOD in 
November 1993, and an SOC was issued by the RO in April 1994.  
The veteran filed a substantive appeal in June 1994.  In 
April 1995, the veteran testified before a hearing officer at 
the VARO in Columbia, SC.  In an August 1995 rating decision, 
the RO increased the veteran's disability rating for PTSD to 
70 percent, with an effective date from September 1992.  
Supplemental Statements of the Case (SOC's) were issued in 
August 1995, May 1996, and January 1998.

In January 1998, the veteran's representative requested that 
the RO reconsider the claim in light of revised rating 
criteria pertaining to mental disorders.  The RO reviewed the 
veteran's claim and issued a rating decision, later that 
month, in which the veteran was assigned a total (100 
percent) rating based upon individual unemployability (TDIU) 
due to service-connected disabilities (in addition to his 
PTSD, the veteran is also service-connected for bilateral 
hearing loss, evaluated as 10 percent disabling; tinnitus, 
also rated at 10 percent; and postoperative ganglion-ectomy, 
left wrist, rated at zero percent).  The RO made this TDIU 
rating effective from November 7, 1996.  The RO continued the 
schedular evaluation of 70 percent under the revised rating 
criteria, and advised the veteran of this action in an SSOC 
in January 1998.

The veteran's appeal subsequently came before the Board, 
which, in a June 1998 decision, remanded the appeal to the RO 
for additional evidentiary development.  A supplemental 
statement of the case was issued in January 1999.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran has been diagnosed with a number of mental 
impairments, including PTSD.  

3. Upon VA examination in October 1998, a medical examiner 
reported that the veteran suffered from moderate to severe 
PTSD, with a global assessment of functioning (GAF) score 
of 45.  

4. A Social Security Administration "Notice of Decision," 
dated in September 1998, reported the veteran as unable to 
engage in any substantial gainful activity as a result of 
his PTSD; the decision found that the claimant was 
entitled to a period of disablity from July 1984.  

5. Applying the rating criteria in effect prior to November 
7, 1996, the Board finds that there is an approximate 
balance of positive and negative evidence as to whether 
the veteran's PTSD produces totally incapacitating 
psychonerotic symptoms and causes demonstrable inability 
to obtain or retain employment.



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, the 
criteria for an evaluation of 100 percent for PTSD are met, 
under the schedular provisions in effect prior to November 7, 
1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.132, Diagnostic Code 
9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the claims file reflects that the veteran sought 
treatment for nightmares and nervousness while serving in the 
Republic of Vietnam.  In an August 1967 treatment note, he 
reported experiencing nightmares 10 to 15 years prior to 
service.  In addition, in November 1967, it was noted, 
"Disturbed family background and conflict with parents in 
the past."  In December 1967, a treatment record revealed, 
"Treatment not indicated.  [Patient] has a longstanding 
character and behavior disorder, and if he cannot perform his 
duty, then he should be handled administratively.  Further 
medical attention will only re-enforce his [symptoms]."  A 
treatment record in March 1968 noted, "very inconsistent, 
manipulating-type with immature behavior, hysterical.  
Passive-aggressive personality."

Following his discharge from active service, the veteran 
submitted to a VA medical examination in January 1976.  The 
examiner diagnosed the veteran with an inadequate 
personality, noting the veteran, "gives a long history of 
maladjustment [and] inability to cope with day to day 
problems."  During a subsequent examination that same month, 
the veteran was noted to have "poor impulse control, off and 
on for years."  The examiner's diagnosis was schizoid 
personality.

In September 1980, the veteran was treated at the VA Medical 
Center (VAMC) in Miami, FL, and it was noted that he probably 
suffered from a thought disorder with paranoid ideation 
present.  In April 1982, a VA outpatient treatment record 
revealed, "no evidence of a thought disorder noted . . . 
[Rule out] delayed stress syndrome."  A July 1984 VAMC 
Augusta, GA, hospital treatment summary noted, "Veteran was 
felt to possess primary pathogenic components of anxiety, 
depression, cognitive confusion, paranoid ideation, multiple 
fears, acting out potential, drug/alcohol abuse as well as 
symptoms related to [PTSD] - flashbacks, intrusive thoughts, 
distrust, rage, etc . . . ."  A VA outpatient treatment 
record received by the RO in September 1984 reported the 
veteran as having "elements of PTSD and a mixed personality 
disorder - borderline anti-social."  In November 1985, a VA 
examination found the veteran to be suffering from PTSD and, 
"elements of a personality disorder with emotional 
instability, associated with a history of nightmares."

In a February 1986 rating action, the veteran was service-
connected and evaluated as 30 percent disabled for PTSD, 
based upon his service for one year and one month in Vietnam 
as a light weapons infantryman, and upon post-service 
hospital treatment records. 

In April 1986, a VA neuropsychological examination reported, 
"There is evidence of significant emotional unrest which 
appears to be a longstanding dysfunction."  VA hospital 
treatment summaries, dated from February 1986 to May 1986, 
list the veteran's diagnosis as PTSD in addition to anti-
social personality traits.  VAMC Augusta hospital summaries, 
from June 1989 to July 1989 and from November 1989 to January 
1990, diagnosed the veteran with PTSD.  VA examinations in 
July 1989 and May 1990 reported the veteran as suffering from 
PTSD and a mixed personality disorder manifested by schizoid, 
paranoid, sociopathic, and borderline features.  VAMC Augusta 
outpatient treatment records, for the period February to June 
1990, document the veteran's treatment for PTSD.

In November 1991, the Board determined the veteran's PTSD 
disability warranted an evaluation of 50 percent.  In a 
subsequent rating action in February 1992, the RO assigned 
the veteran a 50 percent schedular evaluation, effective from 
February 1990.  The November 1992 rating decision, which led 
to the present appeal, continued the 50 percent evaluation (a 
temporary 100 percent rating was assigned from July to 
September 1992, for hospitalization).  

In August 1993, the veteran submitted to a VA examination for 
evaluation of his PTSD disability.  The examiner's report 
noted that "there is some evidence that the veteran has some 
measure of his current disability that is related to his 
diagnosis of mixed personality disorder."  The examiner 
diagnosed the veteran with PTSD and a panic disorder with 
agoraphobia.  At a personal hearing in April 1995, the 
veteran testified that he had problems going into 
supermarkets to shop, indicating that too many people and 
distractions made him uncomfortable.  He also indicated he 
suffered from panic attacks and nightmares associated with 
Vietnam.

A November 1993 rating continued the 50 percent evaluation, 
and the veteran filed his NOD as to both that and the 
November 1992 rating decision that same month.

Following the April 1995 hearing before the Hearing Officer, 
the RO, in an August 1995 rating decision, evaluated the 
veteran's PTSD as 70 percent disabling, effective from 
September 1992.

VAMC outpatient treatment records, including those of group 
therapy, dated from July 1992 to April 1996, note the 
veteran's treatment and diagnosis of PTSD, with additional 
diagnoses of mixed personality disorder, panic disorder, and 
major depressive episodes (MDE).  In April 1996, the veteran 
submitted to a VA examination.  As part of his objective 
findings, the examiner noted, "I think he does have some 
mal-adaptive personality traits which contribute to his 
dysfunction as well."  Pertinent diagnoses were given as 
PTSD; history of panic attacks, related to PTSD; history of 
recurrent major depressive disorder; and narcissistic 
personality trait.  The global assessment of functioning 
(GAF) score was 51.

In July 1998, the RO received VAMC Charleston outpatient 
treatment records, dated from March 1996 to March 1998.  In 
particular, these records reflected continued treatment for 
PTSD.  The veteran was noted to be irritable and depressed, 
but without looseness of associations, flight of ideas, 
delusions, or paranoia.  He also was not found to exhibit 
audio/visual hallucinations or suicidal/homicidal ideation.  
Insight and judgment were reported as "ok", and his 
medications included Prozac and Valium.  A treatment record, 
dated in April 1997, noted that the veteran continued to use 
marijuana intermittently, and had been trying to work but 
found it very stressful.  

In October 1998, the veteran underwent a mental disorders 
examination for VA purposes.  The examiner noted the 
veteran's medical history, and his complaints of nightmares, 
flashbacks, and anger.  Upon clinical evaluation, the veteran 
revealed no suicidal/homicidal ideation, although he did 
report auditory hallucinations.  Memory and concentration 
were noted as intact.  The examiner's findings were Axis I: 
PTSD, moderate to severe; Axis III: Obesity, hearing loss, 
and tinnitus; Axis IV: Moderately severe to severe stressors 
in light of the veteran's continued inability to function 
and/or the continued existence of his disabling symptoms; 
Axis V: Current global assessment of functioning (GAF) - 45; 
in the last year,
30 - 45.  An Axis II finding was not reported.  

In November 1998, the RO received a copy of a Social Security 
Administration (SSA) "Notice of Decision," dated in 
September 1998, in which the veteran was awarded SSA 
benefits.  The decision noted that the veteran had not been 
engaged in any substantial gainful activity, and that his 
impairment was considered severe as a result of PTSD.  

II.  Analysis

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based on the 
appellant's assertion that his service-connected PTSD is more 
severe then previously evaluated.  See Arms v. West, 12 
Vet.App. 188, 200 (1999), citing Proscelle v. Derwinski, 
2 Vet.App. 629 (1992).  The Board is also satisfied that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained, and that no further 
assistance is required to comply with the duty to assist him 
as mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1998).

During the course of this appeal, substantive changes were 
made by regulatory amendment to the schedular criteria for 
evaluating mental disorders, as set forth in 38 C.F.R. §§ 
4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 (1996).  These 
changes became effective on November 7, 1996.  See 38 C.F.R. 
§ 4.130 (1998).  The RO applied the revised criteria in its 
evaluation of the veteran's service-connected PTSD, and the 
veteran was notified of its decision in a January 1998 SSOC, 
which denied him an increased evaluation.

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  See also Baker v. West, 
11 Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 Vet.App. 79 
(1997) (per curiam order).  In reviewing this case, the Board 
must therefore evaluate the veteran's service-connected PTSD 
under both the old and current regulations to determine 
whether the veteran is entitled to an increased evaluation 
under either set of criteria.

Prior to the regulatory changes, the veteran's PTSD had 
assigned to it a 70 percent rating under 38 C.F.R. § 4.132, 
Diagnostic Code 9411, "Post traumatic stress disorder," as 
in effect before November 7, 1996.  Based upon that 
regulatory scheme, the severity of a psychiatric disability 
was based upon evaluating how the actual symptomatology 
affected social and industrial adaptability.  38 C.F.R. 
§ 4.130.  Evidence of social inadaptability was evaluated 
only as it affected industrial adaptability.  38 C.F.R. 
§ 4.129.  Two of the most important determinants of 
disability were time lost from gainful work, and decrease in 
work efficiency.  The condition of an emotionally sick 
veteran with a good work record was not to be undervalued, 
however, nor his condition overvalued based on a poor work 
record not supported by the psychiatric disability picture.  
In evaluating disability from psychotic disorders, it was 
necessary to consider the frequency, severity, and duration 
of previous psychotic periods, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.130.

Under DC 9411, pre-November 7, 1996, a 100 percent rating was 
assigned under these criteria:  "The attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment."  A 70 
percent rating was assigned where the ability to establish 
and maintain effective or favorable relationships with people 
was severely impaired, during which the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  See 38 C.F.R. § 4.132, DC 9411 (1996).  The 
Board also notes that the criteria in 38 C.F.R. § 4.132, DC 
9411, for a 100 percent rating are separate and independent 
bases for granting a 100 percent rating.  See Johnson v. 
Brown, 7 Vet.App. 95, 97 (1994).

The intended effect of the newly effective regulatory changes 
is to update the portion of the rating schedule that 
addresses mental disorders, to ensure that it uses current 
medical terminology and unambiguous criteria and that it 
reflects medical advances that have occurred since the 
previous review of regulatory criteria.  Subsequent to the 
regulatory changes effective on and after November 7, 1996, 
the veteran's service-connected PTSD was continued at a 70 
percent rating under 38 C.F.R. § 4.130.  When evaluating a 
mental disorder under the new regulatory scheme, the RO shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remission, and the veteran's capacity 
for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1998).

Under the current, post-November 6, 1996, criteria, a 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  For a disability 
rating of 100 percent, the veteran must show total 
occupational and social impairment, due to such symptoms as: 
gross impairment in though processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (1998).  

As noted above, in evaluating the veteran's disability under 
section 4.132 (old criteria), two of the most important 
determinants of disability are time lost from gainful work 
and a decrease in work efficiency.  See section 4.130.  A 
review of the evidence reflects that the veteran suffers from 
PTSD, as well as from other mental impairment (including a 
personality disorder), and appears from the record to be 
unable to function in an occupational setting.  Medical 
examiners have been unable to discern which of the veteran's 
symptoms are necessarily attributable to his PTSD, and which 
are not, and the most recent VA examination in October 1998 
did not report any specific findings with respect to that 
issue.  The Board is cognizant of the fact that attempting to 
differentiate the degree to which impairment is due solely to 
the veteran's PTSD is very difficult, given the degree of his 
mental disorders' overlapping symptoms, although we would not 
rule out the possibility that future examiners may be in a 
position to do so.

Therefore, given the veteran's current mental and emotional 
state, reported in various progress notes and clinical 
findings of record, as well as his apparent inability to be 
gainfully employed, we find that the evidence as between a 
70 percent and 100 percent rating, under the "old" 
criteria, does not support the higher rating by a 
preponderance, but is in relative equipoise, and we therefore 
give the benefit of the doubt to the veteran and award the 
higher of the two ratings.

Under the reasonable doubt doctrine, where we find an 
approximate balance of positive and negative evidence on the 
merits of the claim, the benefit of the doubt shall be given 
to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3 (1998).  Since reasonable doubt as to the degree of the 
disability shall be resolved in the veteran's favor, the 
Board finds an increased evaluation to 100 percent is 
warranted for the veteran's service-connected PTSD, under the 
schedular criteria in effect prior to November 7, 1996.  See 
38 C.F.R. § 4.132, DC 9411 (1996).  

The Board notes in addition that, since we are holding that a 
100 percent disability rating is assignable to the veteran's 
PTSD under the old criteria, consideration will not be given, 
at this time, to whether the veteran's disability would also 
warrant an increased rating to 100 percent under the new 
criteria.  As explained above, both the old and new 
regulations for evaluating mental disorders were applicable 
in this case because of the amendments which occurred during 
the pendency of the veteran's claim and appeal.  In any 
future evaluation, however, consideration will be given to 
only the criteria in effect on and after November 7, 1996, 
and the RO will consider evidence developed after the present 
claim.


ORDER

A 100 percent evaluation for PTSD is granted under the 
schedular criteria in effect before November 7, 1996, subject 
to the laws and regulations governing the payment of monetary 
benefits.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

